                       Case 4:21-mj-00030-PK Document 14 Filed 05/07/21 PageID.37 Page 1 of 1
A0442




                                            United States District Court 2021 M~~~oPM 3:49
                                                                                                                     CLERK
                                                                       for the
                                                                                                               U.S. DISTRICT COURT
                                                                  District of Utah

                      UNITED STATES OF AMERICA

                                  V.                                                            Case No: 4:21-mj-00030 PK

                     Landon Kenneth Copeland                                                                                      FILEI1 U:3 Di~:frid CQurt ··UT
                                                                                                                                   MAitv r, '?l ~iM10:07

                                                         ARREST WARRANT
To:         The United States Marshal
            and any authorized law enforcement officer



YOU ARE HEREBY COMMANDED to arrest and bring before a United States magistrate judge without unnecessaty delay (name of person
to be arrested)         LANDON KENNETH COPELAND
who is accused of an offense or violation based on the following document filed with the court:

D       Indictment         D   Superseding Indictment             D    Information      D          Superseding Information

                           D   Complaint     D   Order of court   D    Violation Notice D          Probation Violation Petition

                       [Kl Supervised Release Violation Petition
This offense is briefly described as follows: Alleged Pretrial Released Violation




                                                                                                                                       United States Code.

                                                                      Magistrate Judge
                                                                      Title oflssuing Officer

                                                                      May 7, 2021 at Salt Lake City, Utah
                                                                      Date and Location

By:         J. Hawley
            Case Administrator


Bail fixed           _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                       Name of Judicial Otlicer

                                                                     RETURN
This warrant was received and executed with the arrest of the above-named defendant at



DATE RECEIVED                  NAME AND TITLE OF ARRESTING            SIGNATURE OF ARRESTING OFFICER
                               OFFICER
                i,
   ''11'ift'1

DATE OF ARREST
                                        V v~¼\.l/~
                                            0-
                                                                                          · ~

   '7. M { 't I
                                                 uv~N\
